EXAMINER’S COMMENTS AND REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Kitamura et al. (US 7,386,552) discloses: in regard to claim 1, a computer-implemented method for automatic data reconciliation, the computer-implemented method comprising: responsive to migrating a file on a hierarchical storage system from a primary storage to one or more tape drives, recording, by one or more computer processors, one or more file migration records in a reconcile database (column 1, lines 31-50: “ A method for providing on-line data migration from an existing storage apparatus to a replacement storage apparatus”; see Figure 4); responsive to the occurrence of a file event on the primary storage, updating, by the one or more computer processors, the one or more file migration records in the reconcile database, wherein the file event is chosen from the group consisting of a delete operation and a rename operation (patent claim 26: “when the computer issues a request to delete or update a first file during migration process, further comprising: determining by the migration module whether attribute information of the first file has been migrated to the second file server; wherein, if the attribute information has not been migrated: reading by the migration module the file attribute information and data of the first file from the first file server, and writing and updating the attribute information and data of the first file in a log region”).
However, Kitamura et al. does not disclose: in regard to claim 1, responsive to receiving a command to unmount a first mounted tape on one tape drive of the one or 
Claims 8 & 15 have similar distinguishing limitations as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon (see attached PTO-892 form) is considered pertinent to applicant's disclosure.
Kishi (US 6,105,037) discloses a method including the steps of automatically reconciling a client and server database for a file system using a distributed storage manager, migrating disk files using a supplemental stubbing function of an automatic storage manager administrator while the distributed storage manager reconciles the client and server databases of the file system and actively managing the files stored in a cache file list of the automatic storage manager administrator to obtain information on premigrated files.
Fujita et al. (US 2007/0283120) discloses a data migration management table wherein upon completion of writing in a virtualized data volume, a data migration program deletes a relevant record of the data migration management table to update the data migration management table.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Vincent Agustin whose telephone number is (571) 272-7567.  The examiner can normally be reached on Monday - Thursday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.



/Peter Vincent Agustin/
Primary Examiner, Art Unit 2688